Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/894,180, the preliminary amendment filed on 1/28/2021 is herein acknowledged. Claims 1-6, 8, 11-14 and 20 have been amended and claims 1-25 are pending.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 17, the limitations “the modulo limit comprises a first number… each die of the plurality of dies comprises a first number of tiles” renders the claim indefinite as it is not clear whether the first number of tiles is the same as the claimed first number or a different first number. Appropriate correction/clarification is required. 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15, 18 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Amberg et al. (US 2015/0071021).
As per claim 14. (Currently Amended) A device comprising: a column-addressable memory comprising a plurality of command/address buses, wherein each command/address bus is coupled to a die of a column-addressable memory; and [Amberg teaches “memory system 100 with individually addressable (and accessible) memory chips 110… Each of these memory chips may be controlled by an individual slave memory controller (S.M.C) 112 that delivers address and control signals” (par. 0032) where buses connecting chips to slave memory controllers to transfer the address and control signals are depicted in (fig. 1 and related text) Amberg teaches “FIG. 4, which presents a drawing illustrating column access in a rearranged matrix in memory system that is optimized for row and column access” (par. 0038)]
circuitry connected to the column-addressable memory, wherein the circuitry is to: [Amberg teaches memory controller 114 (fig. 1 and related text)] 
determine a plurality of logical columns of a data cluster of a logical matrix, determine a starting address for each of the plurality of logical columns, andApplication No.: 16/894,180Examiner:Attorney Docket No.: AC9425-USArt Unit: 2139 4Attorney Docket No.: AC9425-USissue a column read for each of the logical columns at a corresponding starting address via a corresponding command/address bus of the plurality of command/address buses [Amberg teaches “FIG. 4, which presents a drawing illustrating column access in a rearranged matrix in memory system that is optimized for row and column access, in order to read a column (e.g., [0,4,8,12], which is illustrated by the dashed lines), the following addresses may be provided to the memory chips: chip0:page0, chip1:page1, chip2:page2, and chip3:page3 (which comprise starting addresses for each column). Note that the data elements in FIGS. 3 and 4 are arranged in such a way that the elements of any single row or column in the matrix are spread out to distinct memory chips. This property enables the independent and simultaneous (i.e., the parallel) access which include starting addresses for each column).” (par. 0040). Note accesses to each of the chips occurs via command/address buses connecting slave memory controllers to memory chips (fig. 1 and related text; par. 0032)]. 
As per claim 15. (Original) The device of claim 14, wherein the circuitry is further to read logical column data of the data cluster from the column-addressable memory in response to issuance of the column read [Amberg teaches column access including read (par. 0038; 0040; 0048) see step 522 “Receive a column-read request to read a column M in the matrix…” (fig. 5 and related text)].  
As per claim 18. (Original) The device of claim 14, wherein the column-addressable memory comprises a plurality of dies, and wherein each die is coupled to a separate command/address bus [Amberg teaches “memory system 100 with individually addressable (and accessible) memory chips 110… Each of these memory chips may be controlled by an individual slave memory controller (S.M.C) 112 that delivers address and control signals” (par. 0032) where buses connecting chips to slave memory controllers to transfer the address and control signals are depicted in (fig. 1 and related text)].  
As per claim 20. (Currently amended) A system comprising: a column-addressable memory comprising a plurality of command/address buses, wherein each command/address bus is coupled to a die of a column-addressable memory; [Amberg teaches “memory system 100 with individually addressable (and accessible) memory chips 110… Each of these memory chips may be controlled by an individual slave memory controller (S.M.C) 112 that delivers address and control signals” (par. 0032) where buses connecting chips to slave memory controllers to transfer the address and control signals are depicted in (fig. 1 and related text) Amberg teaches “FIG. 4, which presents a drawing illustrating column access in a rearranged matrix in memory system that is optimized for row and column access” (par. 0038)]
circuitry connected to the column-addressable memory, wherein the circuitry is to: [Amberg teaches memory controller 114 (fig. 1 and related text)] 
determine a plurality of logical columns of a data cluster of a logical matrix, determine a starting address for each of the plurality of logical columns, and Application No.: 16/894,180Examiner:issue a column read for each of the logical columns at a corresponding starting address via a corresponding command/address bus of the plurality of command/address buses, the corresponding starting address and the corresponding command/address bus based on a logical column of the plurality of logical columns; and  [Amberg teaches “FIG. 4, which presents a drawing illustrating column access in a rearranged matrix in memory system that is optimized for row and column access, in order to read a column (e.g., [0,4,8,12], which is illustrated by the dashed lines), the following addresses may be provided to the memory chips: chip0:page0, chip1:page1, chip2:page2, and chip3:page3 (which comprise starting addresses for each column). Note that the data elements in FIGS. 3 and 4 are arranged in such a way that the elements of any single row or column in the matrix are spread out to distinct memory chips. This property enables the independent and simultaneous (i.e., the parallel) access pattern (i.e., memory chips 110 in FIG. 1 may be independently addressable).” (par. 0038) “reading column M from the memory system may require processor 118 (FIG. 1) to assign addresses for each of memory chips 110 (FIG. 1). For example, memory chip C may receive the address (M+C) (thus the starting address based on a logical column) mod (the number of rows in the matrix). Then, the data may be read from each of memory chips 110 (FIG. 1) at these corresponding addresses (which include starting addresses for each column).” (par. 0040). Note accesses to each of the chips (which includes column access) occurs via command/address buses connecting slave memory controllers to memory chips (fig. 1 and related text; par. 0032) where Amberg explains “components… may be coupled by… buses” (par. 0062), thus, the command/address bus based on the plurality of logical columns corresponding the plurality of chips being accessed]. 
a processor to interact with the circuitry [Amberg teaches processor 118 (fig. 1 and related text)].  
As per claim 21. (Original) The system of claim 20, wherein the circuitry is in a data storage device coupled to the processor [Amberg teaches memory system 100 comprising memory chips 110 (fig. 1 and related text)].  
As per claim 22. (Original) The system of claim 20, wherein the circuitry is in a memory device coupled to the processor [Amberg teaches memory system 100 comprising memory chips 110 coupled to processor 118 (fig. 1 and related text)].    
As per claim 23. (Original) The system of claim 20, wherein the circuitry is further to read logical column data of the data cluster from the column-addressable memory in response to issuance of the column read [The rationale in the rejection of claim 15 is herein incorporated].  
As per claim 24. (Original) The system of claim 20, wherein the column-addressable memory comprises a plurality of dies, and wherein each die is coupled to a separate command/address bus [The rationale in the rejection of claim 18 is herein incorporated].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amberg et al. (US 2015/0071021) in view of Khan et al. (US 2019/0042401).
As per claim 1. (Currently amended) A device comprising circuitry to be (note the limitations “to be” comprise intended use and do not actually require the claimed circuitry actually perform the listed functionality of actually be connected to a column-addressable memory; in configure circuitry connected to a column-addressable memory positively recites the listed functionality, see MPEP 2103(C)) connected to a column-addressable memory, wherein the circuitry is to: determine a plurality of die offsets based on a logical column number of a data cluster of a logical matrix; [Amberg teaches “facilitating simultaneous access to multiple memory chips (and, thus, to elements along the rows and/or the columns in the matrix)… FIG. 4, which presents a drawing illustrating column access in a rearranged matrix in memory system that is optimized for row and column access, in order to read a column (e.g., [0,4,8,12], which is illustrated by the dashed lines), the following addresses may be provided to the memory chips: chip0:page0, chip1:page1, chip2:page2, and chip3:page3” (par. 0038; fig. 4 and related text) where each of the page numbers (pages 0-3) being identified corresponds to an offset based on a logical column number corresponding the plurality of chips (0-3)]; however, Amberg does not expressly refer to offsets used to access the data stored in the matrix
determine a base address based on the logical column number; [Amberg teaches “the following addresses may be provided to the memory chips: chip0:page0, chip1:page1, chip2:page2, and chip3:page3” (par. 0038; fig. 4 and related text) and explains accessing column M, a memory chip C is assigned address (M+C) mod the number of rows in the matrix (pars. 0040-0041) thus each of the chips 0-3 comprises a base address based on the logical column number assigned to each of chips 0-3]; however, Amberg does not expressly refer to a base address
program a plurality of dies of the column-addressable memory with the plurality of die offsets, wherein each of the dies of the plurality of dies is programmed with a corresponding die offset based on the logical column number; and [Amberg teaches “Then, the computer system receives a column-write request to write to column M in the matrix (operation 514). In response to the column-write request, the computer system rotates the column right by M elements, and writes the column in parallel to the memory chips in the memory system (operation 516). Note that, during the write operation, a memory chip C in the memory system is assigned address (M+C) mod the number of rows in the matrix.” (par. 0041; figs. 4-5 and related text)] thus the chips in Amberg are organized as logical columns in the matrix of fig. 4 and related text and programmed in parallel, where pages 0-3 are located at different offsets within the columns corresponding to the plurality of chips 0-3 but Amberg does not expressly refer to the selection of the write address for each chip based on an offset
read logical column data of the data cluster from the column-addressable memory in response to programming of the plurality of dies, wherein to read the logical column data comprises to add, by each of the plurality of dies, the corresponding die offset to the base address [Amberg teaches “in order to read a column (e.g., [0,4,8,12], which is illustrated by the dashed lines), the following addresses may be provided to the memory chips: chip0:page0, chip1:page1, chip2:page2, and chip3:page3 (which comprise a base address or chip identifier for each chip corresponding to the logical columns in the matrix and offsets a the different pages 0-3 within each chip). Note that the data elements in FIGS. 3 and 4 are arranged in such a way that the elements of any single row or column in the matrix are spread out to distinct memory chips. This property enables the independent and simultaneous (i.e., the parallel) access pattern (i.e., memory chips 110 in FIG. 1 may be independently addressable).” (par. 0038) “reading column M from the memory system may require processor 118 (FIG. 1) to assign addresses for each of memory chips 110 (FIG. 1). For example, memory chip C may receive the address (M+C) mod (the number of rows in the matrix). Then, the data may be read from each of memory chips 110 (FIG. 1) at these corresponding addresses (which include starting addresses for each column).” (par. 0040). Note accesses to each of the chips occurs via command/address buses connecting slave memory controllers to memory chips (fig. 1 and related text; par. 0032)], but Amberg does not expressly refer to accessing the memory elements/chips organized in the matrix based on a base address and offset.
	Regarding a column-addressable matrix comprising a plurality of columns and performing read and write accesses to said column-addressable matrix comprising a base address and offsets, Khan 
Amberg and Khan are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Amberg to access the column-addressable matrix using a base address and offsets as taught by Khan since doing so would [“increase performance of operations performed on matrices stored in the data storage device” (par. 0013)].
Therefore, it would have been obvious to combine Amberg with Khan for the benefit of creating a storage system/method to obtain the invention as specified in claim 1. 
As per claim 2. (Currently amended) The device of claim 1, wherein the circuitry is further to: determine a second base address based on a second logical column number; and read second logical column data of the data cluster from the column-addressable memory in response to programming the plurality of dies, wherein to read the second logical column data comprises to add, by each of the plurality of dies, the corresponding die offset to the second base address [The rationale in the rejection of claim 1 is herein incorporated. Accesses to a plurality of columns corresponding to the memory chips and pages within each of the chip in Amberg are within the scope of the disclosure (figs. 4-5 and related .  
As per claim 4. (Currently amended) The device of claim 1, wherein to program the plurality of dies comprises to send a die offset of the plurality of die offsets to each die via a data bus coupled to each die [Amberg teaches “Then, the computer system receives a column-write request to write to column M in the matrix (operation 514). In response to the column-write request, the computer system rotates the column right by M elements, and writes the column in parallel to the memory chips in the memory system (operation 516). Note that, during the write operation, a memory chip C in the memory system is assigned address (M+C) mod the number of rows in the matrix.” (par. 0041; figs. 4-5 and related text) where ] thus the chips in Amberg are organized as logical columns in the matrix of fig. 4 and related text and programmed in parallel, where pages 0-3 are located at different offsets within the columns corresponding to the plurality of chips 0-3 but Amberg does not expressly refer to the selection of the write address for each chip based on an offset. Amberg teaches accesses to each of the chips (which includes column access) occurs via command/address buses connecting slave memory controllers to memory chips (fig. 1 and related text; par. 0032) where Amberg explains “components… may be coupled by… buses” (par. 0062), thus, the memory chips are accessed via buses coupled to each chip]. Khan teaches programming a matrix using offsets as [“the data storage device 100 receives a request to read or write matrix data stored in the data storage device 100 in which each memory unit is associated with a row-major or a column-major address. The request may specify whether the a read or a write operation is to be performed, a start memory address of the requested matrix, whether to perform a row-major or a column-major read or write operation, an offset in the row(s) or column(s) to read, and a total number of elements to read or write.” (par. 0044)].
As per claim 5. (Currently amended) The device of claim 4, wherein: to determine the plurality of die offsets comprises to determine a die offset for each die based on the logical column number; and to read the logical column data comprises to read logical column data for each logical column number corresponding to each die of the plurality of dies [[Amberg teaches “in order to read a column (e.g., [0,4,8,12], which is illustrated by the dashed lines), the following addresses may be provided to the memory chips: chip0:page0, chip1:page1, chip2:page2, and chip3:page3 (which comprise a base address or chip identifier for each chip corresponding to the logical columns in the matrix and offsets a the different pages 0-3 within each chip). Note that the data elements in FIGS. 3 and 4 are arranged in such a way that the elements of any single row or column in the matrix are spread out to distinct memory chips. This property enables the independent and simultaneous (i.e., the parallel) access pattern (i.e., which include starting addresses for each column).” (par. 0040). Note accesses to each of the chips occurs via command/address buses connecting slave memory controllers to memory chips (fig. 1 and related text; par. 0032)], but Amberg does not expressly refer to accessing the memory elements/chips organized in the matrix based on a base address and offset]. Khan teaches [the data storage device 100 receives a request to read or write matrix data stored in the data storage device 100 in which each memory unit is associated with a row-major or a column-major address. The request may specify whether the a read or a write operation is to be performed, a start memory address of the requested matrix, whether to perform a row-major or a column-major read or write operation, an offset in the row(s) or column(s) to read, and a total number of elements to read or write.” (par. 0044)].

As per claim 8. (Currently amended) A system comprising: a column-addressable memory; and circuitry connected to the column-addressable memory, wherein the circuitry is to: determine a plurality of die offsets based on a logical column number of a data cluster of a logical matrix, determine a base address based on the logical column number, program a plurality of dies of the column-addressable memory with the plurality of die offsets, wherein each die of the plurality of dies is programmed with a corresponding die offset; and read logical column data of the data cluster from the column-addressable memory in response to programming of the plurality of dies, wherein to read the logical column data comprises to add, by each of the plurality of dies, the corresponding die offset to the base address [The rationale in the rejection of claim 1 is herein incorporated]. 
As per claim 9. (Original) The system of claim 8, wherein the circuitry is in a data storage device [Amberg teaches memory system 100 comprising memory chips 110 (fig. 1 and related text)].
As per claim 10. (Original) The system of claim 8, wherein the circuitry is in a memory device, and wherein the system further comprises a processor to interact with the memory device [Amberg teaches memory system 100 comprising memory chips 110 coupled to processor 118 (fig. 1 and related text)].
As per claim 11. (Currently amended) The system of claim 8, wherein the circuitry is further to: determine a second base address based on a second logical column number; and read second logical column data of the data cluster from the column-addressable memory in response to programming of the plurality of dies, wherein to read the second logical column data comprises to add, by each of the plurality of dies, the corresponding die offset to the second base address [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 13. (Currently amended) The system of claim 8, wherein to program the plurality of dies comprises to send a die offset of the plurality of die offsets to each die via a data bus coupled to each die [The rationale in the rejection of claim 4 is herein incorporated]. 

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amberg et al. (US 2015/0071021) in view of Khan et al. (US 2019/0042401) as applied in the rejection of claim 2 above, and further in view of Khan et al. (US 2019/0146717), hereinafter Khan’717.
As per claim 3. (Currently amended) The device of claim 2, wherein the logical column number and the second logical column number are included in a logical column group of the logical matrix, wherein the logical column group includes a first number of logical columns, and [Amberg teaches group of logical columns chip0-chip3 (fig. 4 and related text) comprising 4 logical columns] but the combination does not expressly disclose wherein each die of the plurality of dies includes a first number of tiles; however, regarding these limitations, Khan’717 teaches [“Referring briefly to FIG. 2, the memory media 110, in the illustrative embodiment, includes a set of tiles 210, 212, 214, 216, 218, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240 (e.g., each an addressable section of the memory media 110 capable of retaining data) arranged in a cross point architecture (e.g., an architecture in which memory cells sit at the intersection of word lines and bit lines and are individually addressable and in which bit storage is based on a change in bulk resistance), in which each tile is addressable by an x parameter and a y parameter (e.g., a column and a row). A set of tiles form a partition and multiple partitions may be stacked as layers 202, 204, 206 to form a three-dimensional cross point architecture (e.g., Intel 3D XPoint.TM. memory).” (par. 0018) where “to provide additional efficiency in terms of manufacturing cost and physical die size (e.g., number of logic gates), in the illustrative embodiment, the logical columns are arranged diagonally across the physical rows and columns. Arranging each logical column diagonally simplifies the mathematical operations involved in addressing the underlying physical tiles (e.g., using rotation and modulus operators), as compared to other patterns of distributing the bits in a given logical column across the underlying physical rows and columns.” (par. 0019)].  
Amberg, Khan and Khan’717 are analogous art because they are from the same field of endeavor of memory access and control.

Therefore, it would have been obvious to combine Amberg with Khan and Khan’717 for the benefit of creating a storage system/method to obtain the invention as specified in claim 3. 
As per claim 12. (Currently amended) The system of claim 11, wherein the logical column number and the second logical column number are included in a logical column group of the logical matrix, wherein the logical column group includes a first number of logical columns, and wherein each die of the plurality of dies includes a first number of tiles [The rationale in the rejection of claim 3 is herein incorporated].

Claims 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amberg et al. (US 2015/0071021) in view of Aichelmann, Jr. (US 5,150,328).
As per claim 19. (Original) The device of claim 14, wherein the column-addressable memory comprises a plurality of dies, and [Amberg teaches a plurality of chips 110 (fig. 1 and related text) which are column addressable (figs. 4-5 and related text) comprising buses connecting chips to controllers 122 (fig. 1 and related text; par. 0062)] but does not expressly disclose wherein each command/address bus is coupled to a subset of the plurality of dies, wherein each subset includes two or more of the plurality of dies; however, regarding these limitations, Aichelmann teaches [“Each memory array may be formed on a separate integrated circuit or chip… The chips of each group receive address and data signals over a common address and data bus 17 from one or more support logic networks 16. Data is also transmitted from the chips to networks 16 through this bus. In addition, the memory chips of each group receive various control signals through a common control bus 18 from networks 16. Control bus 18 may carry one or more control signals to the memory chips to initiate memory read, memory write, row addressing and column addressing operations.” (col. 4, lines 42-61; fig. 2 and related text)].  
Amberg and Aichelmann are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Amberg to have each of the buses 
Therefore, it would have been obvious to combine Amberg with Aichelman for the benefit of creating a storage system/method to obtain the invention as specified in claim 19.
As per claim 25. (Original) The system of claim 20, wherein the column-addressable memory comprises a plurality of dies, and wherein each command/address bus is coupled to a subset of the plurality of dies, wherein each subset includes two or more of the plurality of dies [The rationale in the rejection of claim 19 is herein incorporated].

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Jeong et al. (US 2021/0004321) teaches [“data access to each of the first to eight memory chips 100-0, 100-1, 100-2, … and 100-7 may be executed in unit of 128 bits… the data access to the memory medium 10 may be executed in units of 128 bytes” (par. 0032; fig.1 and related text) “when a memory medium is configured to include eight memory chips, each of which is comprised of a plurality of banks and the data excess to each of the banks is executed through four data I/O terminals, matrices accessed during a single data access process may be classified into thirty two matrix sub-groups (i.e., the first to thirty second matrix sub-groups SG0.about.SG31). Each of the matrix sub-groups may be configured to include thirty two matrices.” (par. 0094) “the memory medium includes a plurality of memory chips; wherein each of the plurality of memory chips includes a plurality of banks; wherein each of the plurality of banks includes a plurality of matrices; and wherein for all of the plurality memory chips, the matrices constituting a selected bank from the plurality of banks are simultaneously accessed.” (claim 20)].  

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-5, 8-15 and 17-25 have received a first action on the merits and are subject of a first action non-final.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, claims 6-7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Note claim 17 has been rejected under 35 USC 112 above would be allowable if the 35 USC 112 rejection is overcome. 
Regarding claims 6 and 16, Amberg teaches:
“reading column M from the memory system may require processor 118 (FIG. 1) to assign addresses for each of memory chips 110 (FIG. 1). For example, memory chip C may receive the address (M+C) mod (the number of rows in the matrix). Then, the data may be read from each of memory chips 110 (FIG. 1) at these corresponding addresses (which include starting addresses for each column).” (par. 0040). 
But does not disclose or render obvious (alone or in combination with the rest of the prior art of record) the limitations of “wherein to read the logical column data comprises, for each die of the plurality of dies, to: initialize an internal address counter with the base address; read a column of the die at the internal address counter plus the corresponding die offset programmed to the die; and increment the internal address counter subject to a modulo limit in response to reading the column.” 
7. (Original) The device of claim 6, wherein the modulo limit comprises a first number, and wherein each die of the plurality of dies comprises the first number of tiles.  
Dependent claim 7 is objected to by virtue of their dependence on objected claims 6 and 16 respectively. 
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 



November 5, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135